Citation Nr: 0020662	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  99-04 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from August 1951 to May 
1953.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a December 1998 rating 
decision from the Manchester, New Hampshire, Regional Office 
(RO), which confirmed the schedular 30 percent evaluation in 
effect for post-traumatic stress disorder (PTSD).  The 
veteran timely appealed this decision to the Board.

On behalf of the veteran, the accredited representative 
requested a personal hearing before a RO hearing officer in a 
letter received in March 1999.  The veteran was scheduled for 
a personal hearing at the RO in July 1999.  However, in VA 
Form 21-6789, Deferred Rating Decision, dated in July 1999, 
it was noted that an informal hearing conference was held 
with the veteran's accredited representative on July 27, 
1999, at 10:00 a.m., and that there was no hearing transcript 
pending.  In the Supplemental Statement of the Case issued in 
September 1999, it was indicated that the formal hearing that 
was scheduled for the veteran on July 27, 1999, was canceled.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is primarily manifested by nightmares, 
flashbacks, intrusive thoughts about Korea experiences, 
nervousness, depression, insomnia, avoidance of war movies, 
and easily being sentimental.  Such symptoms result in no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational task (although generally 
functioning satisfactorily, with routine behavior, self care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often) chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

3.  The veteran's PTSD is not shown to result in occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 
9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The history of the veteran's PTSD may be briefly described.  
A Department of Veterans Affairs (VA) psychiatric examination 
was conducted in May 1994.  At that time, the veteran 
reported that he was stationed in Korea during the war for 9 
months.  He said that he experienced combat, saw people being 
killed, lost a close hometown friend to sniper fire, was 
wounded himself, "patched up by medic" and returned to the 
front.  He mentioned that he did not receive a Purple Heart.  
He said that he was exposed to stressors during the war.  He 
complained of sleeping problems, including having nightmares 
night after night concerning dead people and the friend that 
he lost during the war.  He indicated that he was unable to 
look at war movies and that noises and smells remind him of 
Korea.

On mental status examination, the veteran was somewhat 
subdued, but friendly, pleasant and cooperative.  His mood 
was somewhat depressed.  His speech was pressured.  His 
facial expression was gloomy at times, yet seemed nervous, 
tense, and somewhat agitated throughout the examination.  His 
affect seemed full range.  His thought content was rational, 
coherent, and goal directed.  He did not show evidence of any 
psychotic thinking.  He was well oriented times 3.  He showed 
good insight and judgment, and there was no memory deficit 
present.

The examiner noted that the veteran still had recurrent and 
intrusive recollections and nightmares concerning the war in 
Vietnam; that the veteran experiences intense psychological 
stress whenever he was exposed to events symbolizing the war; 
that the veteran made every effort to avoid thoughts and 
feelings associated with the trauma; that the veteran did not 
permit himself to watch war movies; that the veteran lost 
interest in significant hobbies; and that the veteran feels 
detached from people, and had a somewhat restricted range of 
affect.  The examiner stated that all of the above symptoms 
of moderately severe PTSD were present and they affect the 
veteran's life.  The examiner indicated that the veteran was 
moderately dysfunctional; that the veteran had difficulty 
falling asleep, difficulties concentrating, and that he had 
hypervigilance and exaggerated, started responses.  The 
examiner reported that all of the above were present except 
irritability and outbursts of anger, which the veteran 
apparently was controlling well or did not have.  The 
examiner mentioned that the remaining symptoms certainly 
indicated the presence of a moderate post traumatic stress 
disorder of chronic nature.

Significantly, after reviewing the veteran's medical history 
and examining his mental status, it was the examiner's 
opinion that the veteran had a long history of depression, 
insomnia, intrusive recollections and nightmares concerning 
Korea, all symptoms of PTSD.  The examiner concluded that the 
veteran had a diagnosis of chronic, moderate PTSD, and that 
his current Global Assessment of Functioning (GAF) score was 
60.

In a rating action dated in August 1994, the RO granted 
service connection for PTSD and assigned a schedular 10 
percent evaluation for that disability under the provisions 
of Diagnostic Code 9411 of the VA Schedule for Rating 
Disabilities.  38 C.F.R. Part 4.

In March 1997, the veteran filed a claim for an increased 
rating for his PTSD.

The report of a VA psychiatric examination performed in April 
1997 included the veteran's complaints of nightmares, 
flashbacks, intrusive thoughts about Korea experiences, 
nervousness, depression, insomnia and avoidance of war 
movies.  On mental status examination, the veteran was not in 
acute physical distress, but as he talked about his war 
experiences, he became more agitated, his eyes became teary 
and for a while he could not talk.  He was very cooperative.  
He tried to recall as much as he could, but he said sometimes 
he could not think and remember everything.  He denied having 
auditory hallucinations.  He had flashbacks, reminding him of 
scenarios in Korea.  The examiner concluded that the veteran 
went through some extraordinary stress while in Korea for 
approximately 10 months; that the veteran was still bothered 
by nightmares and flashbacks to the present time; and that 
the veteran had some crying spells at time when he thinks of 
the friends who died.  The examiner also concluded that the 
veteran had a diagnosis of chronic, moderate to severe PTSD, 
and that his current GAF score was 50-60.

In an addendum to that examination, the examiner stated that 
the veteran has continued to suffer from moderate to severe 
symptoms to the present; that the veteran was not able to 
socialize well; that he preferred to be isolated; that the 
veteran had lost interest in some hobbies; that the veteran 
was isolated from people and he had startle reflex; that the 
veteran still had some problems with sleep because of his 
nightmares; and that he was hypervigilant.

By a rating action dated in May 1997, the RO assigned a 
schedular 30 percent evaluation for the veteran's service-
connected PTSD.

In the report of a VA psychiatric examination conducted in 
November 1998, the veteran reported complaints having trouble 
falling asleep, flashbacks about Korea, frequent nightmares, 
intrusive memories and easily being sentimental.  On 
examination, the veteran was a rather small-built somewhat 
vivacious, cooperative man, who looked a little younger than 
his stated age of 69.  He did not appear to suffer from any 
physical impairments as his walking and body movements' 
manifest.  He expressed himself well and talked about his 
problems, sometimes with moderate anxiety, but without 
appreciable interruption in the narrative.  There was no 
gross impairment in the thought process or communication 
during the examination.  He spoke of flashbacks and 
dissociative states, but showed no evidence of delusions or 
hallucinations.  He denied suicidal or homicidal thoughts.  
He was well-groomed and well-oriented as to person, place and 
time.  The primary complaints as expressed during this 
session, dealt with intrusive phenomena, some slight 
avoidance phenomena and periods of hyperalertness.  The 
examiner concluded that the veteran had a diagnosis of 
chronic, moderate PTSD, and that his current GAF score was 
60.

In a VA psychological statement dated in February 1999, the 
psychologist stated that the veteran has engaged consistently 
in treatment.  She mentioned that his motivation to better 
understand PTSD and to learn how to cope with it had been 
very apparent.  She said that the veteran now understands 
that disturbing memories of traumatic memories of traumatic 
events in Korea will continue, but that he was feeling more 
confident in using the coping skills which he has learned.  
She reported that pharmacotherapy continues to be part of his 
treatment; that Paroxetine helps to maintain his mood 
stability; that Paroxetine decreases the intensity of PTSD 
symptoms; and that Trazadone decreases nightmares and 
provides the veteran more restful sleep; and that her plan 
was to continue meeting the veteran for individual therapy 
and medication monitoring on a monthly basis.

According to the report of a VA psychiatric examination 
performed in August 1999, the veteran complained of 
flashbacks and intrusive thoughts of Korea, depression, and 
difficulty falling back asleep.  He reported that he has been 
divorced for 20 years; that he lives alone; that he has three 
daughters and two sons within 18 miles of him; that he has 14 
grandchildren and one on the way; and that he does some 
socialization with people at the mall since he goes there 
everyday.  He stated that he visits his children and 
grandchildren; that he occasionally goes and watches his 
grandson race cars; and that his daily schedule was rather 
minimal.  He mentioned that he has been retired for 6 years; 
that he was a printer for the horse and dog tracks and other 
racing tracks for approximately 38 years; that he enjoyed 
working; and that he drank heavily for approximately 40 
years.  He said that he has lost four sisters and one brother 
and that he only has one brother left.  On mental status 
examination, the veteran appeared as a healthy, casually 
dressed man, looking much younger than his stated age.  He 
was dressed in jeans and a comfortable shirt.  He wore an 
earring in his ear and it appeared that he was attempting to 
look much younger than his age.  His behavior was appropriate 
and relaxed.  His speech was normal and relaxed.  He laughed 
and joked.  His affect was happy as well as his mood.  There 
were no indications of depersonalization or derealization.  
He reported hearing noises that were not really there, such 
as noises outside of his house or someone on his deck, but 
there would be no one there.  He had no illusions.  His 
thought process was goal directed.  He was preoccupied with 
the fact that he had PTSD.  He had no obsessions or 
delusions.  He said that he had suicidal thoughts and that he 
had thoughts of killing other people.  He was oriented times 
4.  He was most likely functioning in the above-average range 
of intelligence.  Long-term memory was intact.  Short-term 
memory was commensurate with age.  Level of abstraction and 
insight was within normal limits.  Judgment was good enough 
for him to handle his own funds at this point.  

The examiner concluded, in pertinent part, that the veteran 
meets Criteria A for PTSD inasmuch as he was having an 
experience that was outside the range of usual human 
experience, which was being on the front lines in Korea; that 
the veteran meets Criteria B for PTSD inasmuch as he has 
recurrent and intrusive, according to him, distressing 
recollections of events and recurrent distressing dreams of 
the events; and that the veteran meets the criteria for 
Criteria C for PTSD inasmuch as he was having persistent 
avoidance of stimuli associated with the trauma.  He reported 
efforts to avoid thoughts or feeling associated with the 
trauma, and a markedly diminished interest in significant 
activities.  However, the examiner concluded that the veteran 
did not meet Criteria D for PTSD inasmuch as he was not 
experiencing persistent symptoms of increased arousal.  It 
was noted that the veteran did have difficulty falling and 
staying asleep.  

Significantly, after reviewing the veteran's medical history 
and examining his mental status, it was the examiner's 
opinion that the veteran had a diagnosis of PTSD, in 
remission, and that his current GAF score was 65.  The 
examiner noted that the veteran was used to a very active and 
exciting lifestyle prior to his retirement; that the veteran 
was drinking heavily; that he worked at the racing, dog, 
horse and trotting tracks and he did the same type of work 
for 38 years; therefore, he did quite well, but was drinking 
heavily.  The examiner also noted that it appeared that the 
veteran did think about his Korean War experience and 
certainly, when he was perhaps alone or at night and startled 
by a dream, perhaps it affected him then; however, for the 
most part, the veteran reported that he only thinks about it 
once a month.  Further, the examiner noted that the veteran 
sees a psychologist once a month and that he receives 
biofeedback training twice a year.  The examiner stated that 
if the veteran's symptoms were more serious that he would be 
seen more often for treatment.  The examiner indicated that 
the veteran reports primarily depression related to the loss 
of his brother and sisters and that he thought retirement was 
difficult for the veteran.  The examiner reported that the 
veteran was used to being active and now didn't know what to 
do; that the veteran talked about being interested in younger 
women, but not knowing how to have relationships with them or 
meeting them.  In summary, the examiner said that there were 
a lot of things going on with the veteran, but that it was 
evident that his PTSD was in remission, or perhaps he had 
only suffered from depression and phase of life problem all 
these years since he quit drinking.

II.  Analysis

The veteran and his representative contend, in substance, 
that an increased evaluation for the veteran's service-
connected PTSD, currently evaluated as 30 percent disabling, 
is warranted.  As a preliminary matter, the Board finds that 
this claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  Id.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4 (1999).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1999).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's PTSD is currently evaluated as 30 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).  Such a rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational task (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often) chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).

Considering the evidence of record in light of the applicable 
schedular criteria, the Board finds that the preponderance of 
the evidence is against a rating higher than 30 percent for 
the veteran's service-connected PTSD.  

Clearly, the evidence of records documents the veteran's 
primary complaints of nightmares, flashbacks, intrusive 
thoughts about Korea experiences, nervousness, depression, 
insomnia, avoidance of war movies, and easily being 
sentimental, all associated with his service-connected PTSD.  
However, such evidence also demonstrates that he engages in 
some socialization with people at the mall, light activity, 
and has been found to be alert and oriented, and reported 
that he had a good family life with his children and 
grandchildren.  Additionally, while his mood recently was 
described as depressed, his long term memory was found to be 
intact, his short term memory was commensurate with age, his 
level of abstraction and insight was within normal limits, 
his judgment was good enough for him to handle his own funds; 
the examiner also noted that he was financially competent.  
Moreover, it appears that the veteran maintains appropriate 
hygiene, and does not suffer from impairment of speech or 
panic attacks.  In a recent report, the veteran's VA 
therapist stated that the veteran has engaged consistently in 
treatment; that the coping skills he has learned in therapy; 
that his prescribed medications, Paroxetine and Trazadone, 
decreased symptoms associated with PTSD; and that the plan 
was to continue meeting for individual therapy and medication 
monitoring on a monthly basis.  Further, prior to the most 
recent, August 1999 examination, the veteran has not reported 
any suicidal or homicidal thoughts; even then, however, the 
examiner noted that the veteran's primary depression was 
associated with the veteran's loss of his brothers and 
sisters, and that his PTSD seemed to be in remission.  
Indeed, that examiner pointed out that if the veteran's 
symptoms were more serious, he would be seen more often for 
treatment.  

The Board acknowledges that in an April 1997 examination 
report, the examiner assigned a Global Assessment of 
Functioning (GAF) Score of 50-60 [which, according to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), impairment falling between serious symptoms [e.g., 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting] or serious impairment in social, occupational, 
or school functioning, (e.g., no friends, unable to keep a 
job); and moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attack) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers)].  
Significantly, however, the actual symptoms described 
(complaints of nightmares, flashback, intrusive thoughts 
about Korean experiences, nervousness, depression, insomnia, 
and avoidance of war movies) are not indicative of the level 
of serious impairment contemplated by the DSM-IV.  Rather, no 
more the predominant disability picture associated with the 
veteran's PTSD appears to no more than moderate.  Consistent 
therewith, VA examiners have assigned, in November 1998, a 
GAF score of 60 [reflecting, as noted above, moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning] and, in August 1999, a GAF of 65 
[indicating, according to the DSM-IV, some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social occupational, or school functioning (e.g., 
occasional truancy, or theft within the household) but 
generally functioning pretty well, with some meaningful 
interpersonal relationships).

In any event, the Board emphasizes that, like an examiner's 
characterization of the disability (e.g., as mild, moderate, 
or severe), the assigned GAF is just one piece of information 
to be considered, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  Here, the evidence, as a whole, demonstrates 
that the veteran suffers from no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform tasks, but 
that he generally functions satisfactorily, with routine 
behavior, self care, and normal conversation; this disability 
picture is consistent with the currently assigned 30 percent 
evaluation.  

Significantly, the evidence does not demonstrate that the 
veteran's PTSD results in such impairment as is contemplated 
by the next higher, 50 percent, evaluation. Indeed, the 
evidence does not demonstrate that the veteran's PTSD is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  As the 
criteria for the next higher evaluation is not met, it 
logically follows that the criteria for the maximum 100 
percent evaluation likewise are not met.

Finally, the Board finds, as did the RO, that the evidence of 
record does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular rating schedule standards and to 
warrant assignment of an increased evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (1999).  There 
is no showing that the veteran's PTSD, alone, has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization.  Further, symptoms of 
the service-connected PTSD are not otherwise shown to be so 
exceptional or unusual that the schedular criteria are 
inadequate to evaluate them.  In the absence of evidence of 
such factors, the Board finds that criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).

The evidence clearly demonstrates to the Board that no more 
than a 30 percent rating under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999) is warranted.  As the preponderance of the 
evidence is against the claim for a higher evaluation, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

An evaluation in excess of 30 percent for PTSD is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

